DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 remain under consideration in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmann et al. (US Patent No. 8,835,004).
Regarding claims 1 and 2, Dittmann et al. teaches a mounting member (i.e. a sintering support, see abstract, and column 1, lines 37-58) for heat treatment having a mounting surface for a target object (see column 1, lines 54-61), the mounting member comprising: a zirconia-based ceramic including zirconia crystals (see column 1, line 54-column 2, line 54); wherein the zirconia-based ceramic includes at least one of magnesium oxide, cerium oxide, and scandium oxide as a stabilizing element (see column 2, lines 44-54, column 4, lines 56-60, column 5, lines 1-6, lines 14-31, and lines 
58-62 and column 7, lines 43-60). 
Dittmann et al. fails to particularly teach the presence of a columnar body including zirconium as a main component on at least a part of the mounting surface. However, because Dittmann et al. teaches a zirconia-based ceramic mounting member produced by the same process and using the same stabilizing element selected from the group including magnesium oxide, cerium oxide, and scandium oxide as claimed (see column 2, lines 44-54, column 4, lines 56-60, column 5, lines 1-6, lines 14-31, and lines 58-62 and column 7, lines 43-60), it would necessarily flow, absent any evidence to the contrary that at least a part of the microstructure of  Dittmann et al. zirconia-based ceramic mounting member would include a columnar body with zirconium as the main component in the same manner as claimed.
Regarding claim 3, Dittmann et al. teaches a zirconia-based ceramic mounting member in which the mass % of the zirconia-based ceramic is over 80% (see column 5, lines 14-22), thus the mass % of the stabilizing elements comprising magnesium oxide, cerium oxide, scandium oxide include would overlap with the claimed range of 2% by mass to 6%. Furthermore, it is well settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Also see MPEP. 2144.05.I.  
The claimed limitation calling for converting magnesium into magnesium oxide, cerium into cerium oxide, and scandium into scandium oxide respectively, is noted, however said limitation is drawn to a product-by-process. And, as it is well settled that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Also see 
MPEP.2113. I.
            Regarding claims 5 and 6, Dittmann et al. in figure 3 shows a micrograph of  a sintered zirconia-based ceramic mounting member (also see column 3, lines 20-25, and lines 52-60 and column 4, lines 55-65) showing plurality of pores, but fails to specifically teach the average value of distances between centers of gravity of the plurality of pores as ranging from 5µ to 15µ and pores have an average value of circularity of 0.84 or more as claimed; however since Dittmann et al. teaches a zirconia-based ceramic mounting member produced by the same process, using the same stabilizing element selected from the group including magnesium oxide, cerium oxide, and scandium oxide as claimed and to be applied for the same claimed purpose as a furnace furniture (i.e. mounting member  for an articled to be heat treated in a furnace), it would reasonably be expected that the mounting member of Dittmann et al. would have substantially the same degree of porosity as claimed.
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmann et al. (US Patent No. 8,835,004) as applied to claim 1 above, and further in view of Ramsay (US Patent No. 2,522,298).
Regarding claim 4, Dittmann et al. teaches a zirconia-based ceramic including zirconia crystals (see Dittmann et al., column 1, line 54-column 2, line 54); but fails to particularly teach a zirconia-based ceramic including zirconium silicate. However; Ramsay teaches that zirconia and zirconium silicate constitute a family of materials that are used interchangeably (see Ramsay, column 1, lines 1-42 and column 2, lines 1-5 and lines 30-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mounting member of Dittmann et al. of zirconium silicate as taught by Ramsey, wherein doing so would amount to a mere substitution of one alternative material for another within the same art that would work equally well in the heat treatment device of Dittmann et al., especially since zirconia and zirconium silicate are obvious variants.

Response to Arguments
6.	Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
	Applicant argues that Dittmann et al. fails to disclose, teach, or suggest the recited columnar body nor supplying air at a temperature of about the room temperature into the firing furnace to quench the inside of the firing furnace to obtain the columnar body. That as indicated in paragraph 38 of the published present application, a mounting member having the columnar bodies on a surface can be obtained by an exemplary method of manufacturing, during the manufacturing method of the mounting member, while cooling at the time of sintering, when a temperature range of 4000 C to 8000 C is reached, air at a temperature of about the room temperature is supplied into the firing furnace to quench the inside of the firing furnace. 
	In response, it is noted that though Dittmann et al. does particularly teach the 
presence of a columnar body on at least a part of the mounting surface a claimed;
however, teaches a zirconia-based ceramic mounting member produced by the same process of cooling after sintering at a temperature range of between 1400.degree. C. and 1600.degree. C. (which overlaps with the sintering temperature of between 1500 °C and 1680 °C for the claimed zirconia-based ceramic mounting member) and using the same stabilizing element selected from the group including magnesium oxide, cerium oxide, and scandium oxide as claimed. It would therefore necessarily flow absent any evidence to the contrary that the zirconia-based ceramic mounting member of Dittmann et al.  would include a columnar body on at least a part of the mounting surface in the same way as claimed. Applicant is therefore urged to provide evidence to rebut the prima facie case of obviousness. Furthermore, because Applicant’s specification page 6 states that the generation of the columnar bodies by this temperature profile (cooling profile) is a finding obtained for the first time by the inventor of the present invention; adequately suggested unexpected result. However; no evidence to support unexpected results assertion so as to rebut the obviousness rejection was presented in Applicant’s argument/remarks; and furthermore, no evidence could be identified in the specification as originally filed. Also See MPEP 716.02(d).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733     
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733